Exhibit 10.1



FIRST AMENDMENT TO
THE  HERSHEY COMPANY DEFERRED COMPENSATION PLAN
(Amended and restated as of October 1, 2007)


WHEREAS, The Hershey Company (the “Company”) currently maintains The Hershey
Company Deferred Compensation Plan, amended and restated as of October 1, 2007
(the “Plan”);


WHEREAS, pursuant to the authority delegated to it by the Board of Directors of
the Company (“Board”), the Employee Benefits Committee (the “Committee”) now
considers it desirable to amend the Plan to make certain minor changes to the
Plan that do not materially affect the Company’s liability and expense for the
year; and


WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, BE IT RESOLVED that, by virtue and in exercise of the power
reserved to the Compensation and Executive Organization Committee of the Board
by Section 8.1 of the Plan, and pursuant to the authority delegated to the
Committee by the Board, the Plan is hereby amended, effective January 1, 2007,
as follows:


1.  
The last clause in Section 3.2 shall be amended to read as follows:



“the Company shall credit to such Participant’s Supplemental Match Contributions
Sub-Account an amount, if any, determined under a., b., c., and d. below:”


2.  
A new Section 3.2.c. is added to read as follows, and the former Section 3.2.c.
shall be re-lettered as Section 3.2.d.:



c.           In addition to any amounts credited pursuant to Section 3.2.a. or
b., (1) any amounts forfeited from the Participant’s matching contribution
account in the 401(k) Plan due to application of the 401(k) Plan
nondiscrimination tests, and/or (2) the additional amount of matching
contributions that would have been contributed on behalf of the Participant
under the 401(k) Plan for the Plan Year but for the imposition of any
contribution limits by the Plan sponsor designed to ensure compliance with such
nondiscrimination tests (and assuming the Participant would have contributed the
amount necessary to maximize those matching contributions but for the
contribution limits).


3.  
The first sentence of Section 3.2.d. shall be amended to read as follows:


 
 

--------------------------------------------------------------------------------

 

The amounts described in Sections 3.2.a., 3.2.b. and 3.2.c. above shall be
credited to a Participant’s Supplemental Match Contributions Sub-Account as soon
as administratively practicable following the last day of the Plan Year,
provided that the Participant either (x) was employed on the last day of the
Plan Year or (y) during the year he or she (1) terminated employment while at
least age 55, (2) retired in accordance with the provisions of any applicable
Company-sponsored qualified or nonqualified retirement plan or program, (3)
became Disabled, or (4) died.




IN WITNESS WHEREOF, the Committee has caused this amendment to be executed this
2ND day of June, 2008.







 
EMPLOYEE BENEFITS COMMITTEE OF
THE HERSHEY COMPANY
 
By:      /s/ Charlene H. Binder                         
 
Charlene H. Binder
Senior Vice President, Chief People Officer
Chair, Employee Benefits Committee

 




 
 

--------------------------------------------------------------------------------

 
